198 Pa. Super. 174 (1962)
Ogden et al., Appellants,
v.
Public School Employes' Retirement Board.
Superior Court of Pennsylvania.
Argued March 26, 1962.
June 13, 1962.
*175 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Nochem S. Winnet, with him A. Arthur Miller, and Fox, Rothschild, O'Brien & Frankel, for appellants.
Marshall J. Seidman, Deputy Attorney General, with him David Stahl, Attorney General, for retirement board, appellee.
OPINION PER CURIAM, June 13, 1962:
The order of the court below affirming the adjudication of the Public School Employes' Retirement Board is affirmed on the opinion of Judge R. DIXON HERMAN, reported in 27 Pa. D. & C. 2d 151.